

116 S1467 IS: Sergeant Daniel Somers Network of Support Act
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1467IN THE SENATE OF THE UNITED STATESMay 14, 2019Ms. Sinema (for herself, Mr. Tillis, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require  a pilot program on information sharing between the Department of Defense and
			 designated relatives and friends of members of the Armed Forces regarding
			 the experiences and challenges of military service, particularly during
			 and after overseas deployments, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sergeant Daniel Somers Network of Support Act. 2.Pilot program on information sharing between Department of Defense and designated relatives and friends of members of the Armed Forces regarding the experiences and challenges of military service (a)Pilot program required (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with the American Red Cross to carry out a pilot program under which—
 (A)the American Red Cross— (i)encourages a member of the Armed Forces, upon the enlistment or appointment of such member, to designate up to 15 persons to whom information regarding the military service of such member shall be disseminated using contact information obtained under paragraph (5); and
 (ii)provides such persons, within 30 days after the date on which such persons are designated under clause (i), the option to elect to receive such information regarding military service; and
 (B)the Secretary disseminates, not less frequently than quarterly, such information to such persons who elect to receive such information under subparagraph (A)(ii).
 (2)Types of informationThe types of information to be disseminated by the Secretary to persons who elect to receive information under the pilot program shall include information regarding—
 (A)aspects of daily life and routine experienced by members of the Armed Forces; (B)the challenges and stresses of military service, particularly during and after deployment as part of a contingency operation;
 (C)the services available to members of the Armed Forces and the dependents of such members to cope with the experiences and challenges of military service;
 (D)benefits administered by the Secretary for members of the Armed Forces and the dependents of such members;
 (E)a toll-free telephone number through which such persons who elect to receive information under the pilot program may request information regarding the program; and
 (F)such other information as the Secretary, in consultation with members of the Armed Forces and such persons who elect to receive information under the pilot program, determines to be appropriate.
 (3)Privacy of informationIn carrying out the pilot program under paragraph (1), the Secretary may not disseminate information under paragraph (2) in violation of laws and regulations pertaining to the privacy of members of the Armed Forces, including requirements pursuant to—
 (A)section 552a of title 5, United States Code; and (B)the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191).
 (4)Notice and modificationsIn carrying out the pilot program under paragraph (1), the Secretary shall, with respect to a member of the Armed Forces—
 (A)ensure that such member is notified of the ability to modify designations made by such member under paragraph (1)(A); and
 (B)upon the request of a member, authorize such member to modify such designations at any time. (5)Contact informationIn making a designation under the pilot program, a member of the Armed Forces shall provide necessary contact information, specifically including an email address, to facilitate the dissemination of information regarding the military service of the member.
 (6)Opt-out of programIn carrying out the pilot program under paragraph (1), the Secretary shall, with respect to a person who has elected to receive information under such pilot program, cease disseminating such information to that person upon request of such person.
				(b)Survey and report on pilot program
 (1)SurveyNot later than two years after the date on which the pilot program commences, the Secretary, in consultation with the American Red Cross, shall administer a survey to persons who elected to receive information under the pilot program for the purpose of receiving feedback regarding the quality of information disseminated under this section, including whether such information appropriately reflects the military career progression of members of the Armed Forces.
 (2)ReportNot later than three years after the date on which the pilot program commences, the Secretary shall submit to the congressional defense committees a report on the pilot program which includes—
 (A)the results of the survey administered under paragraph (1); (B)a determination as to whether the pilot program should be made permanent; and
 (C)recommendations as to modifications necessary to improve the program if made permanent. (3)Congressional defense committees definedIn this subsection, the term congressional defense committees has the meaning given that term in section 101 of title 10, United States Code.
 (c)Termination of pilot programThe pilot program shall terminate upon submission of the report required by subsection (b)(2).